          Case 1:19-cv-07128-SDA Document 49 Filed 02/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Denys Nikonov,                                                          2/24/2021

                                   Plaintiff,
                                                             1:19-cv-07128 (SDA)
                       -against-
                                                             ORDER
 Flirt NY, Inc., et al.,

                                   Defendant.


STEWART D. AARON, United States Magistrate Judge:

        It is hereby Ordered that any dispositive motion shall be filed no later than Wednesday,

April 7, 2021; any opposing papers shall be filed no later than Wednesday, April 28, 2021; and

any reply papers shall be filed no later than Friday, May 7, 2021.

SO ORDERED.

DATED:       New York, New York
             February 24, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
